DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4,8-14 and 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 1-4,8-14 and 1-20 are directed a mathematical algorithm for detecting and correcting errors in a matrix multiplication.  The claims clearly recite mathematical concepts 
such as: calculate a first intermediate matrix and a second intermediate matrix; calculate an expected partial matrix; calculate a resulting partial matrix; detect a location and a magnitude of an error in the resulting matrix which is calculating the row, column and the magnitude of the error; and correct the error in the resulting matrix by computations based on the location and the magnitude of the error.  Therefore, the claims clearly fall within “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that integrate the abstract idea into a practical application.  The additional elements recited in the claims are merely an apparatus comprising a computing device and a non-transitory computer-readable medium storing instructions 

Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon disclosing error detection and correction in matrix multiplication is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG D NGO/Primary Examiner, Art Unit 2182